Citation Nr: 0432373	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with a herniated L4-5 disc, rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1972 
to April 1978.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to an 
increased rating for chronic lumbosacral strain with L4-5 
herniated disk, then rated 20 percent disabling.  In a March 
2003 rating decision, the RO granted a 40 percent rating 
effective from November 20, 2002.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
and his representative of all further action required.  


REMAND

A February 2002 VA compensation examination report notes 
significant low back pain and occasional radiation to the 
buttocks.  The diagnoses were chronic lumbosacral strain, 
degenerative arthritis, and degenerative disc disease of the 
lumbosacral spine.  

In March 2003, the veteran reported that his back pain was 
worsening and in July 2004 he reported significant numbness 
and weakness of both the upper and lower extremities.  The 
Board feels that these worsening symptoms warrant further 
examination.  See Snuffer v. Gober, 10 Vet App. 400 (1997), 
and Caffrey v Brown, 6 Vet App 377, 381 (1994).  In Caffrey, 
the Court held that where evidence indicated a material 
change in the disability or indicated that the current rating 
may be incorrect, a fresh medical examination was required.  

In addition, the service-connected lumbar disability was 
evaluated pursuant to C.F.R. § 4.71a Diagnostic Code 5293, 
which provides for the evaluation of intervertebral disc 
syndrome.  During the course of the appeal the rating 
criteria for intervertebral disc syndrome, under Diagnostic 
Code 5293, was twice revised.  See 38 C.F.R. § 4.71a 
(effective September 23, 2002); see also 38 C.F.R. § 4.71a 
(effective September 26, 2003).  The most recent supplemental 
statement of the case (SSOC) was issued in May 2003 and thus 
could not have considered the September 26, 2003, changes, 
nor has the veteran been informed of the new rating criteria.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  A review of the 
record does not reflect that the veteran has been adequately 
informed of the VCAA.

Accordingly, this case is remanded for the following action:

1.  The RO should send the veteran the 
appropriated VCAA letter concerning a 
claim for an increased rating.  This 
letter should inform him of the evidence 
needed to establish his claim and what 
evidence the VA will obtain.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He 
should also be asked to furnish copies of 
any evidence in his possession not 
previously submitted which is relevant to 
his claim.  38 C.F.R. § 3.159.

2.  The RO should obtain any VA 
outpatient treatment reports from the 
Martinsburg VA Medical Center dated from 
May 2003 to the present.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for an examination by a 
neurologist to determine the nature and 
severity of the lumbosacral spine 
disorders.  The examiner should review 
the claims file in conjunction with the 
examination.  

In addition to an electromyogram (EMG) 
and nerve conduction studies (NCS), any 
other tests deemed necessary should be 
performed.  The neurologist should 
perform any tests deemed necessary.  
Range of motion studies of the 
lumbosacral spine should be performed and 
the examiner is requested to state what 
is the normal range of motion of the 
lumbosacral spine.  The examiner should 
identify and assess any objective 
evidence of pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

The examiner should specifically identify 
any evidence of radiculopathy due to the 
service-connected low back disability.  
If neurological involvement is 
identified, the examiner is requested to 
identify the nerve and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is mild, moderate, moderately 
severe, or severe.   In addition, the 
examiner should elicit a history 
concerning the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the claim, to include 
consideration of the revised rating 
criteria, which became effective in 
September 2003.  If the determination 
remains unfavorable to the veteran, he 
should be provided with an ssoc which 
includes the revised criteria for rating 
the spine, which became effective in 
September 2003.  The veteran should be 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


